aNice of tje Igttotnep#Benera
                                    Watt of Qrxas

                                    May 2,199l



Robert Bernstein, M.D., F.A.C.P.          Opinion No. DM-21
Commissioner of Health
Texas Department of Health                Re: Scope of the term “physician” for
1100 West 49th Street                     purposes of the article 45124 V.T.C.S.,
Austin, Texas 78756-3199                  which provides for licensing of athletic
                                          trainers (RQ-12)

Dear Dr. Bernstein:

        You ask about article 4512d, V.T.C.S.. which provides for the licensing of
athletic trainers. Specifically, you ask about the scope of the term “physician” in
section 1( 1) of article 4512d:

              ‘Athletic Trainer’ means a person with specific qualifica-
         tions, as set forth in Section 9 of this Act, who, upon the advice
         and consent of his team p/rysiciM carries out the practice of
         prevention and/or physical rehabilitation of injuries incurred by
         athletes. To carry out these functions the Athletic trainer is
         authorized to use physical modalitiessuch as heat, light, sound,
         cold, electricity, or mechanical devices related to rehabilitation
         and treatment. (Emphasis added.)

Your question is whether “physician”in that section includes dentists, chiropractors,
podiatrists, and optometrists. We conclude that the term “physician”in section 1(1)
of article 4512d was intended to refer only to persons licensed by the Board of
Medical Examiners.

       Tbe term “physician” is not defined in article 4512d. However, the term is
used in another section of the statute, along with references to a number of other
health-care practitioners:

             The provisions of this act do not apply to physicians licensed
         by the Texm State Board of Medical Emminers; to dentists, duly
         qualified and registered under the laws of this state, who confine




                                        p.   97
Dr. Robert Bernstein - Page 2      (DM-21)




          their practice strictly to dentistry; nor to licensed optometrists,
          who confine their practice strictly to optometry as defined by
          statute; nor to occupational therapists, who confine their
          practice to occupational therapy; nor to nurses who practice
          nming only; nor to duly licensed chiropodists or podiatrist who
          confine their practice strictly to chiropody or podiatry as defined
          by statute; nor to physical therapists who confine their practice
          to physical therapy; nor to masseurs or masseuses in their
          particular sphere of labor; nor to commissioned or contract
          physicians or physical therapists or physical therapists assistants
          in the United StatesArmy, Navy, Air Force, Public Health and
          Marine Health Service.


V.T.C.S. art. 4512d. 5 l(4) (emphasis added).

        The term “physician”is used in the first sentence of section l(4) to describe
health-care practitioners licensed by the Board of Medical Examiners. The same
sentence lists separately a number of other health-care practitioners, including
dentists, podiatrists, and optometrists. See generalry V.T.C.S. art. 4495b (establishing
Board of Medical Examiners); c$ Attorney General Opinion JM-1279 (1990)
(regarding use of title “chiropractic physician”).

        When a word or phrase is used in different parts of a statute, a clear meaning
appearing in one instance will be attached to the same word or phrase used
elsewhere. Borizck v. Boriack, 541 S.W.2d 237, 240 (Tex. Civ. App.--Corpus Christi
1976, writ dism’d). By setting out separately a long list of various health-care
practitioners, section l(4) sets apart physicians from other categories of health-care
practitioners. Section l(4) specifically refers to “physicians” as those practitioners
who are licensed by the State Board of Medical Examiners. Applying the principle
of statutory construction set forth in Boriack, we therefore conclude that the term
“physician” as used in section l(1) only refers to practitioners licensed by the State
Board of Medical Examiners, not to other health-care practitioners who are not so
licensed.




                                           p.   98
Dr. Robert Bernstein - Page 3      (DM-21)




                                   SUMMARY

             The term “physician” in section l(1) of article 4512d,
         V.T.C.S., refers to persons licensed by the State Board of
         Medical Examiners under article 4495b, V.T.C.S.




                                                DAN      MORALES
                                                Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARYKELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEAHICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                        p. 99